         Case 1:18-cv-04993-NRB Document 286 Filed 03/05/21 Page 1 of 6




March 5, 2021




Via ECF

Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:      In re Aegean Marine Petroleum Network, Inc. Securities Litigation,
                No. 18 Civ. 4993 (NRB)

Dear Judge Buchwald:

       Defendants E. Nikolas Tavlarios, John P. Tavlarios, Peter C. Georgiopoulos, and George
Konomos (collectively, the “U.S. Defendants”), respectfully submit this letter in response to the
Court’s March 2, 2021 order directing the parties to address the relationship between the
pleading standards for a Caremark claim and a Rule 10b-5 claim; whether a 10b-5 claim has
been pled if a Caremark claim has been pled; and whether a 10b-5 claim can be successfully
pled against an individual defendant if a Caremark claim against the same defendant is deficient.

         As discussed below, the Court’s finding that the Trustee in Kravitz as Tr. of Aegean Litig.
Tr. v. Tavlarios, No. 19 Civ. 8438 (NRB), 2020 WL 3871340 (S.D.N.Y. July 8, 2020)
(“Kravitz”), failed to plead a Caremark claim against the U.S. Defendants necessarily means that
Lead Plaintiff in this case has failed to plead a Rule 10b-5 claim against those same defendants.
In Kravitz, the Trustee conceded that the U.S. Defendants did not know of the alleged fraud, but
argued that they could nevertheless be held liable for a breach of fiduciary duty for failing to
monitor the company. This Court found that this claim was deficient because, among other
things, the Trustee had failed to allege that the U.S. Defendants consciously failed to monitor
Aegean’s operations. Kravitz, 2020 WL 3871340, at *9. If the Trustee’s allegations—which
conceded lack of knowledge and failed to allege conscious disregard—were deficient for a
Caremark claim, the same allegations, drawn from the same factual predicate, must be deficient
for a Rule 10b-5 claim, which requires scienter. Indeed, because the Trustee and Lead Plaintiff
in this case rely on the same factual allegations, and because those allegations did not satisfy the
most basic pleading standard under Rule 12(b)(6), Lead Plaintiff’s Complaint necessarily must
be dismissed under the heightened pleading standards of Rule 9(b) and PSLRA applicable to this
case.
         Case 1:18-cv-04993-NRB Document 286 Filed 03/05/21 Page 2 of 6




Hon. Naomi Reice Buchwald
March 5, 2021
Page 2



I.     This Court’s Analysis of Scienter in the Trustee’s Caremark Claim is Pertinent to
       Lead Plaintiff’s Rule 10b-5 Claim

         Although Caremark and the PSLRA provide distinct legal inquiries in assessing
whether a complaint is properly pled, this Court’s finding that the Trustee in Kravitz did
not make out a Caremark claim is pertinent to analyzing the instant 10b-5 claim because
both claims rely on the same factual allegations. See In re Countrywide Fin. Corp.
Derivative Litig., 554 F. Supp. 2d 1044, 1077 (C.D. Cal. 2008) (finding of facts giving
rise to a strong inference of scienter under PSLRA “applies equally” to Caremark
analysis, as “the standard for holding a director liable for a failure of monitoring is a
‘scienter’-based one.”).

         Under Caremark and its progeny, “‘a showing of bad faith is a necessary
precondition to director oversight liability.’” Kravitz, 2020 WL 3871340, at *5 (quoting
City of Birmingham Ret. & Relief Sys. v. Good, 177 A.3d 47, 55 (Del. 2017)). Directors
and officers are required to “make a good faith effort to implement an oversight system
and then monitor it.” Id. at *7 (quoting Marchand v. Barnhill, 212 A.3d 805, 821 (Del.
2019)). For a Caremark claim to be successful, it must show “that the directors allowed a
situation to develop and continue which exposed the corporation to enormous legal
liability and that in so doing they violated [their] duty to be active monitors of corporate
performance.” Id. (quoting In re Caremark Int’l Inc. Derivative Litig., 698 A.2d 959,
967 (Del. Ch. 1996)). Imposition of Caremark liability “requires a showing that the
directors knew that they were not discharging their fiduciary obligations.” Id. at *8
(quoting Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006)) (emphasis added). Thus, the
standard for holding a director liable under a Caremark failure-to-monitor theory is
rooted in scienter. See, e.g., Corp. Risk Holdings LLC v. Rowlands, 2018 WL 9517195,
at *3 (S.D.N.Y. Sept. 28, 2018) (“Caremark liability is rooted in bad-faith conduct, not
merely negligence.”).

        In Kravitz, this Court properly found that the Trustee did not adequately allege
bad faith by the U.S. Defendants or that they knew they were not discharging their
fiduciary obligations. The Trustee’s Complaint conceded “the Company’s board of
directors maintained an Audit Committee of independent directors, and that the Audit
Committee, for the life of the Company, retained Deloitte and PwC to audit the
Company’s consolidated financial statements and the effectiveness of its internal control
over financial reporting.” Kravitz, 2020 WL 3871340, at *9. Indeed, the controls were
appropriate because they resulted in the retention of reputable auditors, the
implementation of corrective actions when needed, compliant public filings, and the
identification of a potential accounting irregularity that ultimately led to the retention of
outside counsel and the discovery and disclosure of the fraud. Moreover, this Court
found that so-called “red flags” identified by the Trustee were insufficient to meet the
         Case 1:18-cv-04993-NRB Document 286 Filed 03/05/21 Page 3 of 6




Hon. Naomi Reice Buchwald
March 5, 2021
Page 3

Caremark standard because they were either unrelated to the alleged fraud or not alleged to have
been known by the U.S. Defendants, and therefore not “red flags” at all. In short, this Court held
that the Trustee had failed to allege the scienter required for a Caremark claim.

        In the instant case, the PSLRA requires that the complaint adequately allege scienter –
meaning that the U.S. Defendants made misleading statements or omissions of material fact that
they knew were false at the time. See Harris v. AmTrust Fin. Servs., Inc., 135 F. Supp. 3d 155,
169 (S.D.N.Y. 2015). “In order to plead scienter adequately under the PSLRA, a plaintiff must
plead ‘with particularity facts giving rise to a strong inference that the defendant acted with the
required state of mind.’” ECA & Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan
Chase Co., 553 F.3d 187, 198 (2d Cir. 2009) (citing 15 U.S.C. § 78u-4(b)(2)) (emphasis in
original). “For Section 10(b) and Rule 10b-5 claims, the required state of mind is a mental state
embracing intent to deceive, manipulate, or defraud.” Glaser v. The9, Ltd., 772 F. Supp. 2d 573,
586 (S.D.N.Y. 2011) (citations and internal quotation marks omitted).

        Lead Plaintiff, relying on the same allegations put forth by Trustee in Kravitz, has not
plausibly alleged that the U.S. Defendants made any statements that they knew to be false at the
time they were made, and therefore has not pled scienter. The Complaint here merely alleges
that the U.S. Defendants signed documents and made public statements that gave investors the
impression that Aegean had a strong business model, a track record of profitability and growth, a
solid balance sheet, and ample liquidity. And, in conclusory fashion, Lead Plaintiff claims the
U.S. Defendants made these statements while knowing (or being reckless in not knowing) that a
scheme was being carried out to defraud Aegean’s investors.

        Yet the Complaint does not allege with any requisite detail that the U.S. Defendants acted
with intent to deceive, manipulate, or defraud. Moreover, the Complaint’s allegations that the
U.S. Defendants held officer or director positions, worked out of the same office in New York,
and made certain statements that were later shown to be false or misleading do not allege strong
circumstantial evidence of conscious misbehavior or recklessness. There is no allegation that the
U.S. Defendants were responsible for reviewing the underlying contracts or documentation that
ultimately revealed the alleged fraud or that, if they had, they would have been able to deduce
that the fraud occurred from the face of those documents. The fact that Aegean’s auditors failed
to detect the fraud further shows, based on Lead Plaintiff’s own allegations, that the U.S.
Defendants would not have uncovered the alleged scheme even if they had had access to and
were responsible for reviewing the relevant materials.

       II.     Absent a Finding of Scienter in Trustee’s Caremark Claim, Lead Plaintiff Could
               Never Meet its Burden to Plead Scienter Under Rule 9(b) and the PSLRA

        This Court correctly analyzed the Trustee’s complaint in Kravitz under the notice
pleading standard of Rule 8 and properly dismissed it in a thorough opinion. Lead Plaintiff relies
on even thinner and more speculative factual allegations in the instant case than the Trustee put
forth in its Caremark claim. Because Trustee’s allegations failed to show scienter under the
         Case 1:18-cv-04993-NRB Document 286 Filed 03/05/21 Page 4 of 6




Hon. Naomi Reice Buchwald
March 5, 2021
Page 4

most lenient pleading standard of Rules 8(a) and 12(b)(6), they necessarily cannot
surmount the heightened pleading requirements of Rule 9(b) and the PSLRA. “These
heightened pleading standards, when viewed together with the more general standards
applicable to Rule 12(b)(6) motions to dismiss under Twombly and Iqbal, make clear that
plaintiffs must provide sufficient particularity in their allegations to support a plausible
inference that it is more likely than not that a securities law violation has been
committed.” Special Situations Fund III QP, L.P. v. Deloitte Touche Tohmatsu CPA,
Ltd., 33 F. Supp. 3d 401, 424 (S.D.N.Y. 2014) (citations and internal quotation marks
omitted). Thus, the Complaint here must be dismissed because Lead Plaintiff’s factual
averments permit not even a reasonable inference stronger than the mere possibility of
misconduct. See, e.g., Glaser, 772 F. Supp. 2d at 585; see also 15 U.S.C. § 78u-
4(b)(3)(A).

         Accordingly, because the Trustee’s factual allegations are insufficient to allege a
Caremark claim, those same allegations on which Lead Plaintiff relies necessarily will
not suffice to sustain a Rule 10b-5 claim. Notably, in Lead Plaintiff’s opposition to
Dimitris Melisanidis’s motion to dismiss in this case, he stated that in Kravitz, “[t]he
Trustee has made certain allegations in pleadings expanding on its conclusions, which, if
true, constitutes the type of information that would be available in discovery.” ECF No.
239 at 17. The Trustee, however, even after having access to more information than Lead
Plaintiff, explicitly did not allege that any U.S. Defendant knew that Aegean was being
defrauded. Instead, the Trustee’s theory was that if the U.S. Defendants had done a better
job monitoring the company, they might have learned about the fraud. That was
inadequate to plead a Caremark claim, which requires a conscious disregard of duties, so
it clearly cannot be enough for pleading scienter on a securities fraud claim.

       For these reasons, affirmance of the Kravitz ruling by the Second Circuit would
confirm that the Trustee’s factual allegations could not satisfy the burden of a lower
pleading standard. And a reversal of Kravitz (which U.S. Defendants certainly do not
expect) would have no impact on this matter because the standard for Lead Plaintiff’s
Complaint to assert a plausible securities fraud claim is higher.
         Case 1:18-cv-04993-NRB Document 286 Filed 03/05/21 Page 5 of 6




Hon. Naomi Reice Buchwald
March 5, 2021
Page 5

       Accordingly, and as further detailed in the U.S. Defendants’ prior papers submitted in
support of their motion to dismiss, the Court should dismiss the Complaint for failure to state a
claim.
                                                     Respectfully submitted, 1


                                                     COHEN & GRESSER LLP

                                                     By:     /s/ Jonathan S. Abernethy

                                                             Jonathan S. Abernethy
                                                             Joanna K. Chan
                                                             800 Third Avenue
                                                             New York, New York 10022
                                                             Tel: (212) 957-7600
                                                             Fax: (212) 957-4514
                                                             jabernethy@cohengresser.com
                                                             jchan@cohengresser.com

                                                             Attorneys for Defendant
                                                             John P. Tavlarios

                                                     PATTERSON BELKNAP WEBB &
                                                     TYLER LLP

                                                     By:     /s/ Joshua A. Goldberg

                                                             Joshua A. Goldberg
                                                             Jeffrey F. Kinkle
                                                             1133 Avenue of the Americas
                                                             New York, New York 10036
                                                             Tel: (212) 336-2000
                                                             Fax: (212) 336-2222
                                                             jgoldberg@pbwt.com
                                                             jkinkle@pbwt.com

                                                             Attorneys for Defendant E. Nikolas
                                                             Tavlarios

1
  In accordance with Rule 8.5(b) of the Court’s ECF Rules and Instructions, this letter
incorporates electronic signatures with the consent of counsel.
       Case 1:18-cv-04993-NRB Document 286 Filed 03/05/21 Page 6 of 6




Hon. Naomi Reice Buchwald
March 5, 2021
Page 6



                                        SHER TREMONTE LLP

                                        By:   /s/ Michael Tremonte

                                              Michael Tremonte
                                              Amanda Ravich
                                              90 Broad Street, 23rd Floor
                                              New York, New York 10004
                                              Tel: (212) 202-2600
                                              Fax: (212) 202-4156
                                              mtremonte@shertremonte.com
                                              aravich@shertremonte.com

                                              Attorneys for Defendant
                                              Peter C. Georgiopoulos


                                        SHAPIRO ARATO BACH LLP

                                        By:   /s/ Jonathan Bach

                                              Jonathan Bach
                                              Eric Olney
                                              500 Fifth Avenue, 40th Floor
                                              New York, New York 10110
                                              Tel: (212) 257-4880
                                              Fax: (212) 202-6417
                                              jbach@shapiroarato.com
                                              eolney@shapiroarato.com

                                              Attorneys for Defendant
                                              George Konomos

Cc:   Counsel of Record (via ECF)
